Title: To Alexander Hamilton from Alexander Hamilton, 4 August 1797
From: Hamilton, Alexander
To: Hamilton, Alexander


Greenock [Scotland] 4th. August 1797
My Dear Sir.
I am about to introduce to your acquaintance a cousin & a namesake, by the desire of my father, Mr. William Hamilton; who received the honor of your letter of the 2d. May, & being little in the habits of writing has given it to me to answer, by returning our United thanks for the information it conveyed relative to a person, whose conduct & character have acquired him a degree of reputation, in which our family is sensibly interested. As I hope to be favored with your future correspondence, it might be proper to give you some idea of your correspondents, but alas! the trivial circumstances it would be my lot to record, must form a very unpleasant contrast with the narrative you have sent my father. To tell you that I went out at an early age to Bengal; that, in consequence of some genuis for acquiring languages I Officiated as Persian & Bengal Interpreter to the Governmt, during some years of my residence there; & finally that bad health compelled me to relinquish my propects in that country somewhat sooner than prudence would have dictated, were a narrative little adapted to interest a man whose life has been spent in rearing an infant state, in forming its constitution, & regulating its polity. Since my return to Scotland, about two years ago my time has been chiefly devoted to literary pursuits, particularly those connected with my early studies; the manners, the genius & the history of oriental nations; subjects little attended to in Europe, in consequence of being locked up in languages nearly inaccessible, yet offering a rich feild of curious speculation to the antiquarian, the historian & the philosopher. Permit me to ask, if Mr. Thomas Law, whom I had the pleasure of knowing in Bengal, is still in New-york. If he is there, & of your acquaintance, I beg to refer you to him for an account of the person who now solicits the honor of your correspondence. My brother Robert, who intends himself the pleasure of waiting on you, after his return to America, is younger than me, & has from a very early age been bred to the sea, (a line of life perfectly congenial to his disposition) & has consequently acquired a very compleat knowledge of maritime affairs. His open, honest, & ingenuous mind is sufficiently characteristic of the British Tar, & resembles in its best qualities the real or Assumed character of which that body of men have so long been in possession. The partiality of a brother may doubtless disqualify me from appreciating exactly the worth of an object so dear to me, but if I have the least knowledge of his disposition, you will have no reason to repent of the exertions you may bestow on the promotion of his views. My two younger brothers (Walter & William) are in India; the first in a mercantile line, & the latter who is a youth of sixteen on the Company’s military establishment, as an Ensign, in Bengal. My oldest sister is married to Mr. Thos. Twemlow, a merchant in Liverpool, & the youngest is at home with my father. I must intreat your forgiveness for this prolix account of a family of which you have hitherto heard so little, but the ties of consanguinity, which unite us so nearly must plead my excuse. My father has long resided at this place, where he formely carried on a pretty extensive commerce. At present he is entirely disengaged from business & as my habits were at all times averse to pecuniary pursuits, we propose next summer to remove from hence to Edinburgh, which affords a more varied society, & great facility for indulging my propensity to study. I hope, however, your other avocations will admit of your writing me oftener than once previous to our removal: I also beg you will have the goodness to write to my Brother Robert, who will reach St. Johns, New Brunswick, towards the close of the present autumn. He is master of a vessel belonging to that port, but will relinquish that situation & proceed to Newyork from St. Johns, if he should find on his arrival there that your letters encourage him to expect your assistance in procuring a better. Will you permit me to ask, if you destine any of your sons for the learned professions, & should that prove the case, might not the university of Edinburgh justly celebrated for the eminence of its professors, prove a proper place for their education? I need not say what pleasure it would afford us to see them in this country, & that you might rely on every attention being paid to them.
The eyes of all Europe are fixed on Lisle, the scene of the important negociations, which are (possibly) to decide the fate of England & France. In the mean time, the former begins to revive from the constant alarms, which the dread of an invasion, the revolt in the north of Ireland, the mutiny of our seamen, & the embarrassments of the Bank have occasioned, during the whole of last session of parliament. In the same proportion as our fears have subsided, our hopes (those fallacious hopes that have so often disappointed us) have returned, & I question if we should now accept of the same terms, which a few months ago we would have welcomed as our only resource. The dissention between the Executive Directory of France & the legislative Council assume daily a more serious aspect, since the new third have taken their seats. But I presume you receive more speedy & more accurate intelligence than is in my power to furnish you with. My father & sister join me in best wishes for you, Mrs. Hamilton & your whole family, to whom we intreat you will offer our sincere regards

I am My Dear Sir,   Your faithful & Obedt. Servt.
A. Hamilton
